PER CURIAM
Wife appeals two provisions of a decree dissolving a 15-year marriage, seeking an increase in child support for three minor children, and an increase in the amount and duration of spousal support. The trial court awarded spousal support of $150 per month for one year and child support of $150 per month, per child. The effect of those awards would be to leave husband with approximately $1,000 per month to support himself, and wife with an aggregate of approximately $950 per month to support herself and three children.
On the basis of all of the testimony and the evidence as to the earning capacities of the parties and the monthly expenses for the children, we conclude that child support should be increased to $220 per month, per child. Smith v. Smith, 290 Or 675, 626 P2d 342 (1981). We further conclude that spousal support of $150 should be extended to two years, to allow time for wife to develop her beautician business.
The decree is modified to extend spousal support of $150 per month to two years and to award $220 monthly child support for each child; affirmed as modified. Costs to wife.